Title: From George Washington to Benjamin Harrison, Sr., 18 June 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     Sir
                     Head Quarters 18th June
                     1782
                  
                  I have received your Excellency’s Favor of the 31st —of
                     May—covering your Letter Addressed to Sir Guy Carleton.
                  As your Letter, with the Depositions which accompany it, contain
                     everything that is to be said on the Subject, it is needless for me to impress
                     it with any Observations of mine.
                  The Letter to Sir Guy is forwarded by a flag to N. York, and any
                     Reply he may be pleased to commit to my Care, shall be transmitted to your
                     Excellency by the first Conveyance. I am &c.
                  
               